 

AMENDMENT NO. 2

 

TO THE

 

CONTRACT FOR LAUNCH SERVICES

 

NO. IS-11-032

 

BETWEEN

 

IRIDIUM SATELLITE LLC

 

AND

 

INTERNATIONAL SPACE COMPANY KOSMOTRAS

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Iridium & International Space Company Kosmotras Proprietary Information

 

 

 

 

PREAMBLE

 

This Amendment No. 2 (the “Amendment”) to the Contract for Launch Services No.
IS-11-032, signed on June 14, 2011 between Iridium Satellite LLC and
International Space Company Kosmotras, as amended, (the “Contract”) is entered
into on this 15th day of April, 2013, by and between Iridium Satellite LLC, a
limited liability company organized and existing under the laws of Delaware,
having its office at 1750 Tysons Boulevard, Suite 1400, McLean, VA 22102
(“Customer”) and International Space Company Kosmotras, a Russian company,
having its office at 7, Sergey Makeev St., bld. 2, Moscow 123100, Russian
Federation (“Contractor”).

 

RECITALS

 

WHERAS, the Parties have agreed to revise the Launch Date for the first (1st)
Launch Service;

 

WHEREAS, the Parties have agreed to revise certain dates in Exhibit C;

 

WHEREAS, the Parties have agreed to adjust the date by which Customer must
exercise the remaining five (5) Optional Launches; and

 

WHEREAS, the Parties now desire to amend Section 5, Section 6, Exhibit B and
Exhibit C of the Contract.

 

NOW, THEREFORE, in consideration of the foregoing, the agreements contained
herein, the payments to be made by Customer to Contractor under the Contract and
other good and valid consideration, the receipt and adequacy of which are hereby
expressly acknowledged, and intending to be legally bound, the Parties agree as
follows:

 

Article 1: Capitalized terms used but not defined in this Amendment shall have
the meanings ascribed thereto in the Contract.

 

Article 2: Section 5.2.2 of the Contract is hereby deleted and replaced in its
entirety with the following:

 

“No later than [***], Customer shall provide Contractor a written notice
confirming to Contractor that up to three (3) of the remaining five (5) Optional
Launches will be converted to Firm Launches to be performed in accordance with
the Launch Schedule set forth in Exhibit B or the corresponding Launch Dates
subject to the provisions of Article 6.”

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Iridium & International Space Company Kosmotras Proprietary Information

 

2

 

 

Article 3: The following Section 5.2 3 is hereby incorporated.

 

“No later than [***], Customer shall provide Contractor a written notice
defining the number of remaining Optional Launches to be converted to Firm
Launches to be performed in accordance with the Launch Schedule set forth in
Exhibit B or the corresponding Launch Dates subject to the provisions of Article
6.”

 

Article 4: Section 6.1.1(B) of the Contract is hereby modified by (i) deleting
the date “[***]” immediately before the text “and up to [***] months” in the
first line and (ii) inserting the date “[***]” in place thereof.

 

Article 5: Exhibit B, Launch Schedule, is hereby modified by (i) deleting the
Launch Date “[***]” for the [***] Launch Mission and (ii) inserting the Launch
Date “[***]” in place thereof.

 

Article 6: Table C.1 of Exhibit C is hereby modified by (i) deleting the
Milestone Completion Date “[***]” for the [***] Milestone and (ii) inserting the
Milestone Completion Date “[***]” in place thereof.

 

Article 7: Contractor shall provide to Customer, by [***], the [***] and/or
[***]. If Contractor does not provide such [***] and/or [***] to Customer by no
later than [***], Contractor shall reduce the Contract Price by the amount of
[***] United States Dollars (US$[***]); such reduction to be applied to the
Milestone Payments set forth in Table C.1 of Exhibit C as follows:

 

i.The Milestone Payment of [***] United States Dollars (US$[***]) for the [***]
Milestone shall be deleted in its entirety;

ii.The Milestone Payment of [***] United States Dollars (US$[***]) for the [***]
Milestone shall be reduced to [***] United States Dollars (US$[***]); and

iii.The Milestone Payment of [***] United States Dollars (US$[***]) for the
[***] Milestone set forth in shall be deleted in its entirety.

 

Article 8: As documented in the protocol of the management meeting between the
Parties dated July 24, 2012, the Parties agree that [***] until Contractor
provides to Customer the [***] and/or [***].

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Iridium & International Space Company Kosmotras Proprietary Information

 

3

 

 

Article 9: This Amendment may be executed and delivered (including via facsimile
or other electronic means) in one or more counterparts, each of which shall be
deemed to be an original, but all of which shall constitute one and the same
agreement.

 

Article 10: All other provisions of the Contract not expressly referred to in
this Amendment remain in full force and effect.

 

IN WITNESS WHEREOF, the Parties have executed this Amendment by their duly
authorized officers as of the date set forth in the Preamble.

 

For Customer For Contractor

 

IRIDIUM SATELLITE LLC  

INTERNATIONAL SPACE COMPANY

KOSMOTRAS

      Signature: /s/ S. Scott Smith   Signature: /s/ Alexander V. Serkin        
  Name: S. Scott Smith   Name: Alexander V. Serkin Title: Executive Vice
President,   Title: Director General   Technology Development
& Satellite Operations      

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Iridium & International Space Company Kosmotras Proprietary Information

 



4



